Case: 09-50511   Document: 00511066756   Page: 1   Date Filed: 03/30/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                March 30, 2010

                                 No. 09-50511               Charles R. Fulbruge III
                                                                    Clerk

CHRISTOPHER WINN, on behalf of himself and all others similarly situated;
WILLIAM CUMMINGS, on behalf of himself and all others similarly situated;
CHRISTOPHER VILLEMARETTE, on behalf of himself and all others similarly
situated; NATALIE CUMMINGS, on behalf of himself and all others similarly
situated,

                                          Plaintiffs - Appellants
v.

ALAMO TITLE INSURANCE COMPANY; FIDELITY NATIONAL TITLE
INSURANCE COMPANY; CHICAGO TITLE INSURANCE COMPANY; TICOR
TITLE INSURANCE COMPANY; FIDELITY NATIONAL FINANCE, INC;
FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW YORK; UNITED
GENERAL TITLE INSURANCE COM PANY ; FIRST AM ER ICAN
CORPORATION; COMMONWEALTH LAND TITLE INSURANCE COMPANY;
LAWYERS TITLE INSURANCE CORPORATION; LANDAMERICA
FINANCIAL GROUP, INC; STEWART TITLE INSURANCE COMPANY;
STEWART INFORMATION SERVICES CORPORATION,

                                          Defendants - Appellees




                 Appeal from the United States District Court
                      for the Western District of Texas
                            USDC No. 1:09-CV-214


Before DAVIS, WIENER, and SOUTHWICK, Circuit Judges.
   Case: 09-50511       Document: 00511066756          Page: 2    Date Filed: 03/30/2010

                                       No. 09-50511

PER CURIAM:*
       Plaintiffs are Texas homeowners who purchased title insurance from one
or more of the Defendant companies. The homeowners complain that they were
charged artificially inflated rates as a result of a price-fixing scheme. In Texas,
the rates for title insurance are set by the Commissioner of Insurance. Title
insurance companies are required to charge these rates.
       On April 3, 2008, the homeowners filed this suit as a class action in the
United States District Court for the Eastern District of Texas. The case was
later transferred to the Western District. No class certification has apparently
issued.
       The homeowners insist that the companies’ actions constitute a per se
price-fixing scheme in violation of the Sherman Act. See 15 U.S.C. § 1. They
also allege that the companies violated the Texas Deceptive Trade Practices Act
and the Texas Free Enterprise and Antitrust Act. They also make certain
common law claims.
       In August of 2008, the title insurance companies jointly moved to dismiss
the complaint for failure to state a claim under Federal Rule of Civil Procedure
12(b)(6). Among the allegations was that the federal and state claims were
barred by the “filed-rate doctrine,” which precludes actions against private
entities for charging a rate set by the appropriate regulating authority.
       On May 14, 2009, the district court dismissed on the sole basis that the
filed-rate doctrine barred each claim. The homeowners timely appealed.
       The filed-rate doctrine prevents state-regulated entities from charging
rates other than those mandated by the proper authority. Ark. La. Gas Co. v.
Hall, 453 U.S. 571, 577 (1981). The doctrine also prohibits suits by customers


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2
   Case: 09-50511    Document: 00511066756       Page: 3   Date Filed: 03/30/2010

                                   No. 09-50511

against entities charging government-prescribed rates. Keogh v. Chicago & Nw.
Ry., Co, 260 U.S. 156, 162-65 (1922).
      The homeowners assert three reasons the filed-rate doctrine does not bar
their claims: (1) applying the filed-rate doctrine to the companies’ alleged
antitrust violations is contrary to Texas law; (2) the Texas Insurance
Commissioner’s authority is too limited to justify application of the filed-rate
doctrine; and (3) the companies’ conduct violated federal and state antitrust law,
making the filed-rate doctrine inapplicable.
      In addition, the homeowners make various constitutional and state law
arguments. Finally, they allege that they were improperly denied a right to
amend their complaint.
      After a review of the record and the briefs filed on appeal, we conclude,
largely for the reasons expressed by the district court, that the filed-rate doctrine
bars each of the homeowners’ claims. None of the arguments that would allow
evading that doctrine has merit.
      We AFFIRM.




                                         3